Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0170125, filed on 12/18/2019.

Claim Objections
Claim 15 objected to because of the following informalities: "The cooking apparatus of claim 1, wherein the processor is configured to control the heater to increase the temperature of the chamber a target temperature that is lower than a boiling point corresponding to the pressure in the chamber.". For the purposes of this office action, Examiner will treat this as reciting “to increase the temperature of the chamber to a target temperature”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10, 13-17, 19 are rejected under 35 U.S.C. 102(a)(1, 2) as being anticipated by Storek (US 20110117259 A1).
Regarding claim 1, Storek discloses a cooking apparatus (fig. 1: apparatus [1]), comprising:
a chamber (fig. 1: main container [10]);
a heater (fig. 2: heater [31]) configured to heat the chamber;
a pump (fig. 2: liquid inlet valve [14]) configured to supply water into the chamber to thereby generate a pressure in the chamber; and
(para. [0051]: “In some embodiments, the term "valve" can also include or mean a pump that moves the liquid by creating pressure. Thus, one or both of the valves 12, 14 can be a pump system that pumps liquid 20 into or out of the main container 10.”)
(para. [0063]: “The liquid 20 can be moved to and from the containers 32, 34 in various manners. In some embodiments, liquid 20 enters the main container 10 using pressure (e.g., using water pressure from a kitchen faucet, household pipes, or using a pump to push liquid 20 in).”)
a processor (fig. 3: controller [40]) configured to control at least one of the heater or the pump based on a temperature of the chamber and the pressure in the chamber.
(para. [0065]: “By automatic and independent control of the heater 31 and the valves 12 and 14, for example through the control by a microcontroller hidden inside outer container 37, a fully automated soaker and fresh water cooker is achieved.”)
(para. [0070]: “The sensors can be sensors of variety of types, including temperature sensors, weight sensors, pressure sensors, optic sensors, liquid level sensors, liquid flow sensors, ultrasonic sensors, infrared sensors, eatability or cooking status sensors (ECS sensors), any of the other sensors listed in this document, or others.”)
(para. [0071]: “In some embodiments, such sensors are used to improve the user experience by automatically determining key parameters of the ingredients or readout on the progress through a recipe; to measure the operation of the apparatus itself and provide feedback for more accurate cooking, to indicate to a user the progress through a recipe or status of the apparatus or food contents, etc.”)
Regarding claim 2, Storek discloses the cooking apparatus of claim 1.
Storek also discloses the cooking apparatus of claim 1 further comprising a lid (fig. 2: lid [5]) that is configured to open and close the chamber.
Regarding claim 3, Storek discloses the cooking apparatus of claim 1.
Storek further discloses wherein the heater (fig. 2: heater [31]) comprises a coil disposed at an outer surface of the chamber (fig. 1: main container [10]) and configured to heat the chamber through a magnetic field generated in the coil.
(para. [0013]: “In some embodiments, the heater further comprises one or more heat sources attached to or built into the main container having a controllable power output that functions by a means selected from a group consisting of: resistively, inductively, and by infrared control.”)
Regarding claim 4, Storek discloses the cooking apparatus of claim 1.
Storek further discloses wherein the pump (fig. 2: liquid inlet valve [14]) is configured to supply additional water into the chamber (fig. 1: main container [10]) that is filled with water to thereby generate the pressure in the chamber.
(para. [0051]: “In some embodiments, the term "valve" can also include or mean a pump that moves the liquid by creating pressure. Thus, one or both of the valves 12, 14 can be a pump system that pumps liquid 20 into or out of the main container 10. In some cases, steam or other pressure will be used to push liquid into the outlet tube. Generally throughout this specification the term valve includes a pump, a valve, or a combination of these. For example, one of "valves" 12, 14 can be a pump, and the other a valve, even though both are generally called valves herein. In some embodiments, the valves 12, 14 can be designed to be non-backflow valves.”)
(para. [0115]: “The apparatus can be further designed to control the environmental conditions inside, including the pressure, temperature, humidity, etc. to maintain the appropriate or optimal sprouting conditions (e.g., via the microcontroller, via one or both of the valves 12, 14, via the gas outlet, etc.).”)
Regarding claim 7, Storek discloses the cooking apparatus of claim 1.
Storek also discloses the cooking apparatus of claim 1 further comprising a temperature sensor (fig. 3: sensor [S5]) that is disposed at an outer surface of the chamber (fig. 3: main container [10]) and that is configured to sense the temperature of the chamber.
(para. [0070]: “Sensors S4 and S5 can be temperature or pressure sensors or optic sensors observing the food product 21.”)
Regarding claim 8, Storek discloses the cooking apparatus of claim 1.
Storek also discloses the cooking apparatus of claim 1 further comprising a pressure release valve (fig. 1: gas outlet [16]) that is configured to release the pressure generated in the chamber (fig. 1: main container [10]).
(para. [0053]: “In some embodiments, the gas outlet 16 is a pressure release valve, and is designed to allow the apparatus 1 to function as a pressure cooker.”)
Regarding claim 10, Storek discloses the cooking apparatus of claim 8.
Storek further discloses wherein the processor (fig. 3: controller [40]) is configured to control a degree to which the pressure release valve (fig. 1: gas outlet [16]) is opened.
(para. [0053]: “The gas outlet 16 can be designed to be openable or closeable by the user or by a controller (described regarding FIG. 3).”)
(para. [0053]: “In some embodiments, both an automatic pressure-release valve and a controllable outlet valve are included. For example, these might be included in cases where a pressure-release valve provides a safety mechanism and a controllable outlet valve allows regulation of pressure within a safe pressure range.”)
Regarding claim 13, Storek discloses the cooking apparatus of claim 1.
Storek further discloses wherein the processor (fig. 3: controller [40]) is configured to control the pump (fig. 2: liquid inlet valve [14]) to supply water into the chamber (fig. 1: main container [10]) until the pressure in the chamber reaches a predetermined pressure.
(para. [0012]: “In some embodiments, the portable apparatus further comprises a plurality of sensors for providing feedback to the controller regarding one of the following: a) a liquid level in the main container, the controller adjusting the liquid level in the main container based on readings from the sensors by controlling opening and closing of the inlet valve and the outlet valve to allow liquid to enter or be removed from the main container, or b) a temperature in the main container, the controller adjusting the temperature based on readings from the sensors. In some embodiments, the portable apparatus further comprises one or more sensors arranged on the apparatus to measure a plurality of parameters inside the main container. The parameters can comprise a weight, a volume, a pressure, and/or a temperature, a type of food and an eatability or cooking status of the food product in the main container.”)
Regarding claim 14, Storek discloses the cooking apparatus of claim 1.
Storek further discloses wherein the processor (fig. 3: controller [40]) is configured to control the heater (fig. 2: heater [31]) to increase the temperature of the chamber (fig. 1: main container [10]) to a predetermined temperature.
(para. [0012]: “In some embodiments, the portable apparatus further comprises a plurality of sensors for providing feedback to the controller regarding one of the following: a) a liquid level in the main container, the controller adjusting the liquid level in the main container based on readings from the sensors by controlling opening and closing of the inlet valve and the outlet valve to allow liquid to enter or be removed from the main container, or b) a temperature in the main container, the controller adjusting the temperature based on readings from the sensors. In some embodiments, the portable apparatus further comprises one or more sensors arranged on the apparatus to measure a plurality of parameters inside the main container. The parameters can comprise a weight, a volume, a pressure, and/or a temperature, a type of food and an eatability or cooking status of the food product in the main container.”)
Regarding claim 15, Storek discloses the cooking apparatus of claim 1.
Storek further discloses wherein the processor (fig. 3: controller [40]) is configured to control the heater (fig. 2: heater [31]) to increase the temperature of the chamber (fig. 1: main container [10]) a target temperature that is lower than a boiling point corresponding to the pressure in the chamber.
(para. [0012]: “In some embodiments, the portable apparatus further comprises a plurality of sensors for providing feedback to the controller regarding one of the following: a) a liquid level in the main container, the controller adjusting the liquid level in the main container based on readings from the sensors by controlling opening and closing of the inlet valve and the outlet valve to allow liquid to enter or be removed from the main container, or b) a temperature in the main container, the controller adjusting the temperature based on readings from the sensors. In some embodiments, the portable apparatus further comprises one or more sensors arranged on the apparatus to measure a plurality of parameters inside the main container. The parameters can comprise a weight, a volume, a pressure, and/or a temperature, a type of food and an eatability or cooking status of the food product in the main container.”)
(para. [0138]: “The apparatus can also be used for pressure cooking using the cooking process of FIG. 9, which involves cooking in a sealed vessel that does not permit air or liquids to escape below a preset pressure. Since the boiling point of water increases as pressure increases, pressure is built up inside the cooker that allows the liquid in the pot to rise to a higher temperature before boiling. Since the apparatus is a sealed vessel with a liquid drain and gas outlet, the liquid/gas can be controlled and pressure can be allowed to build up for pressure cooking.”)
Regarding claim 16, Storek discloses the cooking apparatus of claim 1.
Storek further discloses wherein the processor (fig. 3: controller [40]) is configured to control the pump (fig. 2: liquid inlet valve [14]) to supply water into the chamber (fig. 1: main container [10]) until the pressure in the chamber reaches a predetermined pressure, and then control the heater (fig. 2: heater [31]) to increase the temperature of the chamber to a target temperature that is lower than a boiling point corresponding to the predetermined pressure.
(para. [0012]: “In some embodiments, the portable apparatus further comprises a plurality of sensors for providing feedback to the controller regarding one of the following: a) a liquid level in the main container, the controller adjusting the liquid level in the main container based on readings from the sensors by controlling opening and closing of the inlet valve and the outlet valve to allow liquid to enter or be removed from the main container, or b) a temperature in the main container, the controller adjusting the temperature based on readings from the sensors. In some embodiments, the portable apparatus further comprises one or more sensors arranged on the apparatus to measure a plurality of parameters inside the main container. The parameters can comprise a weight, a volume, a pressure, and/or a temperature, a type of food and an eatability or cooking status of the food product in the main container.”)
(para. [0051]: “In some embodiments, the term "valve" can also include or mean a pump that moves the liquid by creating pressure. Thus, one or both of the valves 12, 14 can be a pump system that pumps liquid 20 into or out of the main container 10. In some cases, steam or other pressure will be used to push liquid into the outlet tube. Generally throughout this specification the term valve includes a pump, a valve, or a combination of these. For example, one of "valves" 12, 14 can be a pump, and the other a valve, even though both are generally called valves herein. In some embodiments, the valves 12, 14 can be designed to be non-backflow valves.”)
(para. [0138]: “The apparatus can also be used for pressure cooking using the cooking process of FIG. 9, which involves cooking in a sealed vessel that does not permit air or liquids to escape below a preset pressure. Since the boiling point of water increases as pressure increases, pressure is built up inside the cooker that allows the liquid in the pot to rise to a higher temperature before boiling. Since the apparatus is a sealed vessel with a liquid drain and gas outlet, the liquid/gas can be controlled and pressure can be allowed to build up for pressure cooking.”)
Regarding claim 17, Storek discloses the cooking apparatus of claim 16.
Storek further discloses wherein the processor (fig. 3: controller [40]) is configured to maintain the pressure in the chamber (fig. 1: main container [10]) at the predetermined pressure while controlling the heater (fig. 2: heater [31]) to increase the temperature of the chamber to the target temperature.
(para. [0012]: “In some embodiments, the portable apparatus further comprises a plurality of sensors for providing feedback to the controller regarding one of the following: a) a liquid level in the main container, the controller adjusting the liquid level in the main container based on readings from the sensors by controlling opening and closing of the inlet valve and the outlet valve to allow liquid to enter or be removed from the main container, or b) a temperature in the main container, the controller adjusting the temperature based on readings from the sensors. In some embodiments, the portable apparatus further comprises one or more sensors arranged on the apparatus to measure a plurality of parameters inside the main container. The parameters can comprise a weight, a volume, a pressure, and/or a temperature, a type of food and an eatability or cooking status of the food product in the main container.”)
(para. [0051]: “In some embodiments, the term "valve" can also include or mean a pump that moves the liquid by creating pressure. Thus, one or both of the valves 12, 14 can be a pump system that pumps liquid 20 into or out of the main container 10. In some cases, steam or other pressure will be used to push liquid into the outlet tube. Generally throughout this specification the term valve includes a pump, a valve, or a combination of these. For example, one of "valves" 12, 14 can be a pump, and the other a valve, even though both are generally called valves herein. In some embodiments, the valves 12, 14 can be designed to be non-backflow valves.”)
(para. [0138]: “The apparatus can also be used for pressure cooking using the cooking process of FIG. 9, which involves cooking in a sealed vessel that does not permit air or liquids to escape below a preset pressure. Since the boiling point of water increases as pressure increases, pressure is built up inside the cooker that allows the liquid in the pot to rise to a higher temperature before boiling. Since the apparatus is a sealed vessel with a liquid drain and gas outlet, the liquid/gas can be controlled and pressure can be allowed to build up for pressure cooking.”)
Regarding claim 19, Storek discloses the cooking apparatus of claim 1.
Storek further discloses wherein the processor (fig. 3: controller [40]) is configured to control the pump (fig. 2: liquid inlet valve [14]) to supply water into the chamber (fig. 1: main container [10]) to increase the pressure in the chamber to a predetermined pressure while controlling the heater (fig. 2: heater [31]) to increase the temperature of the chamber to a target temperature that is lower than a boiling point corresponding to the pressure in the chamber.
(para. [0051]: “In some embodiments, the term "valve" can also include or mean a pump that moves the liquid by creating pressure. Thus, one or both of the valves 12, 14 can be a pump system that pumps liquid 20 into or out of the main container 10. In some cases, steam or other pressure will be used to push liquid into the outlet tube. Generally throughout this specification the term valve includes a pump, a valve, or a combination of these. For example, one of "valves" 12, 14 can be a pump, and the other a valve, even though both are generally called valves herein. In some embodiments, the valves 12, 14 can be designed to be non-backflow valves.”)
(fig. 3: sensor [S4]; para. [0070]: “Sensors S4 and S5 can be temperature or pressure sensors or optic sensors observing the food product 21.”)
(para. [0115]: “The apparatus can be further designed to control the environmental conditions inside, including the pressure, temperature, humidity, etc. to maintain the appropriate or optimal sprouting conditions (e.g., via the microcontroller, via one or both of the valves 12, 14, via the gas outlet, etc.).”)
(para. [0138]: “The apparatus can also be used for pressure cooking using the cooking process of FIG. 9, which involves cooking in a sealed vessel that does not permit air or liquids to escape below a preset pressure. Since the boiling point of water increases as pressure increases, pressure is built up inside the cooker that allows the liquid in the pot to rise to a higher temperature before boiling. Since the apparatus is a sealed vessel with a liquid drain and gas outlet, the liquid/gas can be controlled and pressure can be allowed to build up for pressure cooking.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Storek (US 20110117259 A1) in view of Huang (CN 108324084 A).
Regarding claim 5, Storek discloses the cooking apparatus of claim 1.
Storek further discloses a pump (fig. 2: liquid inlet valve [14]) and a chamber (fig. 1: main container [10]). 
(para. [0051]: “In some embodiments, the term "valve" can also include or mean a pump that moves the liquid by creating pressure.”)
However, Storek does not disclose a countercurrent prevention valve that is disposed between the pump and the chamber and that is configured to restrict backflow of water from the chamber to the pump.
Huang, in the same field of endeavor (para. [0002]: “The invention relates to the technical field of cooking utensils, in particular to a heat preservation control system and method for cooking utensils and cooking utensils.”), teaches a countercurrent prevention valve (fig. 10: one-way valve [3]), a pump (fig. 10: water pump [5]), a chamber (fig. 10: cooking chamber [12]), and the countercurrent prevention valve disposed between the pump and the chamber (fig. 10) and that is configured to restrict backflow of water from the chamber to the pump (paras. [0050]-[0051]: “Further, it also includes a one-way valve for one-way circulation of the cooling medium into the cooking cavity, the one-way valve is electrically connected to the control module; the two ends of the pipeline are respectively connected to the cover body and the medium delivery. The equipment is connected, and the one-way valve is installed on the pipeline. The beneficial effect of adopting the above further solution is: by setting a one-way valve on the pipeline, the refrigerating medium can circulate in one direction in the pipeline, and the reflux of the refrigerating medium can be avoided.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the countercurrent prevention valve of Huang, placing it between the pump and chamber of Storek, to prevent the backflow of water from the chamber to the pump as taught by Huang.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Storek (US 20110117259 A1).
Regarding claim 6, Storek discloses the cooking apparatus of claim 1.
Storek further discloses a pressure sensor (fig. 3: sensor [S4]), a pump (fig. 3: liquid inlet valve [14]), a chamber (fig. 3: main container [10]), and the pressure sensor configured to sense the pressure in the chamber (para. [0070]: “Sensors S4 and S5 can be temperature or pressure sensors or optic sensors observing the food product 21.”).
However, Storek does not disclose the pressure sensor disposed in a flow path between the pump and the chamber.
Storek also discloses that the placement of the sensor can vary (para. [0077]: “Still referring to the embodiment of FIG. 3, the exact locations of sensors S1 to S9, as well as any other sensors, can vary widely in the apparatus. FIG. 3 only serves to illustrate one example of plausible such locations. Furthermore, the exact function of sensors S1-S9 may also vary in the apparatus.”), and depicts a sensor disposed in the flow path between the pump and the chamber (fig. 3: sensor [S7]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to move Storek’s pressure sensor (fig. 3: sensor [S4]) into the flow path between the pump and the chamber (fig. 3: sensor [S7]), since this would allow for easier cleaning of the chamber, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Storek (US 20110117259 A1) in view of Mo (CN 103590450 A).
Regarding claim 9, Storek discloses the cooking apparatus of claim 8.
Storek further discloses a processor (fig. 3: controller [40]), a pump (fig. 2: liquid inlet valve [14]), a chamber (fig. 1: main container [10]), a pressure release valve (fig. 1: gas outlet [16]), and the processor being designed to open or close the pressure release valve (para. [0053]: “The gas outlet 16 can be designed to be openable or closeable by the user or by a controller (described regarding FIG. 3).”).
However, Storek does not disclose wherein the processor is configured to control the pump to supply water into the chamber in a state in which the pressure release valve is opened, and block the pressure release valve based on the chamber being filled with water to a full level.
Mo, in the same field of endeavor (para. [0002]: “The invention relates to a water tank that can be pressurized.”), teaches a water pump filling a water tank with a pressure relief valve in an open state (para. [0009]: “Turn on the electric switch of the water pump and the electric switch for increasing and decreasing pressure control. At this time, there is no water in the water tank, and the float switch of the pumping motor is controlled to be in the connected state. The pressure relief valve opens and starts pumping water.”). Mo further teaches sealing the water tank after it reaches the required water volume (para. [0007]: “When the water volume reaches the required water volume, the water pump will Stop the action, the water tank is sealed and inflated and pressurized, and the air pressure in the water tank is automatically maintained during the water use process.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to apply the known technique of suppling water into an unsealed chamber and to seal that chamber once it has been filled to a desired level as taught by Mo, with the cooking apparatus of Storek, since applying this technique would have yielded predictable results.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Storek (US 20110117259 A1) in view of Yao (CN 201977536 U).
Regarding claim 11, Storek discloses the cooking apparatus of claim 8.
Storek further discloses a pressure release valve (fig. 1: gas outlet [16]).
However, Storek does not disclose further comprising a gas-liquid separator that is configured to separate water and steam discharged through the pressure release valve.
Yao, in the same field of endeavor, teaches the use of a gas-liquid separator (fig. 2: gas-water separator [10]) to prevent volatile component loss and to reduce water consumption (para. [0010]: “This utility model the technical effect is to provide a stewing device, the stewing device through the heating body to the stewing container heating in the stewing vessel heating stewing cooked material and water, the conduit out the steam in the stewing vessel, said cooling assembly in the conduit of the steam for cooling the gas water separator is cooled by steam in the conduit after air-water separating, the recovery assembly the liquid separated by the gas-water separator of recycling into the stewing vessel. The utility model stewing device can effectively prevent the volatile component loss and stewing water consumption is little, so it will not generate in the process of dry pot stewing, stewing time can be adjusted freely, the last remaining substantially uniform, and it is convenient to use, meanwhile, it is very convenient.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the gas-liquid separator of Yao, with the cooking apparatus of Storek, to prevent volatile component loss and to reduce water consumption as taught by Yao.
Regarding claim 12, Storek discloses the cooking apparatus of claim 8.
Storek further discloses a pressure release valve (fig. 1: gas outlet [16]).
However, Storek does not disclose a condenser that is configured to condense steam discharged through the pressure release valve.
Yao, in the same field of endeavor, teaches the use of a condenser (fig. 2: cooling assembly [8, 9]) to prevent volatile component loss and to reduce water consumption (para. [0010]: “This utility model the technical effect is to provide a stewing device, the stewing device through the heating body to the stewing container heating in the stewing vessel heating stewing cooked material and water, the conduit out the steam in the stewing vessel, said cooling assembly in the conduit of the steam for cooling the gas water separator is cooled by steam in the conduit after air-water separating, the recovery assembly the liquid separated by the gas-water separator of recycling into the stewing vessel. The utility model stewing device can effectively prevent the volatile component loss and stewing water consumption is little, so it will not generate in the process of dry pot stewing, stewing time can be adjusted freely, the last remaining substantially uniform, and it is convenient to use, meanwhile, it is very convenient.”).
(para. [0023]: “As shown in Figure 2, the utility model of a specific implementation process as follows in the stewing process, the conduit 6 the stewing container 1 steam guiding in the stewing process, the steam derived from the stewing vessel to cool said cooling component (8, 9), namely the water steam in the steam is cooled into liquid. embodiments, the cooling assembly (8, 9) comprises a connection pipe 7 the condensation pipe 8, the condensed steam pipe 8 of the cooling fan 9, the fan 9 blowing in steam in the cooling condensation pipe to a condenser pipe 8. then the gas-water separator (10) for separating liquid and gas, the gas-water separator 10 is connected with the exhaust pipe 7, the liquid in the gas-water separator (10) condensing the vapor is not condensed air to separate, redundant air through exhaust pipe 7 to be discharged to the atmosphere, for balancing the internal pressure generated. the recovery assembly (3, 4) recycling the liquid after the liquid gas separation into the boiling container 1, in the specific embodiment, the recycling assembly (3, 4) comprises extracting liquid of the water pump 4 and the one-way valve 3, the gas-water separator (10) separating the liquid by water pump 4 via a one-way valve 3 drawn into the stewing container 1, the one-way valves 3 prevent stewing container 1 of liquid into the water pump in 4.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the condenser of Yao, with the cooking apparatus of Storek, to prevent volatile component loss and to reduce water consumption as taught by Yao.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Storek (US 20110117259 A1) in view of Yang (CN 105927959 A).
Regarding claim 18, Storek discloses the cooking apparatus of claim 17.
Storek further discloses a pressure release valve (fig. 1: gas outlet [16]) that is configured to release the pressure generated in a chamber (fig. 1: main container [10]), and a processor (fig. 3: controller [40]) designed to open or close the pressure release valve (para. [0053]: “The gas outlet 16 can be designed to be openable or closeable by the user or by a controller (described regarding FIG. 3).”).
However, Storek does not disclose wherein the processor is configured to, based on the temperature of the chamber corresponding to the target temperature, open at least a portion of the pressure release valve to a predetermined degree to thereby evaporate at least a portion of pressurized water in the chamber.
Yang, in the same field of endeavor (para. [0002]: “The invention relates to a fully automatic electric steam boiler.”), teaches opening a valve to release steam from a vessel based on temperature (para. [0008]: “The size of the elastic force makes the temperature-sensing magnet magnetic in water and can close the water in the inner cavity of the pressure vessel; it can also lose its magnetism when the temperature-sensing magnet is in steam. , open the sealing ring of the valve core, release the pressure steam in the pressure vessel, and output the steam through the steam output pipe.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to apply the known technique of opening a valve to release steam from a chamber based on a temperature inside the chamber as taught by Yang, with the processor and pressure release valve of the apparatus of Storek, since applying this technique would prevent overheating of the contents of the chamber.
Regarding claim 20, Storek discloses the cooking apparatus of claim 19.
Storek further discloses a pressure release valve (fig. 1: gas outlet [16]) that is configured to release the pressure generated in a chamber (fig. 1: main container [10]), and a processor (fig. 3: controller [40]) designed to open or close the pressure release valve (para. [0053]: “The gas outlet 16 can be designed to be openable or closeable by the user or by a controller (described regarding FIG. 3).”).
However, Storek does not disclose wherein the processor is configured to, based on the temperature of the chamber corresponding to the target temperature, open at least a portion of the pressure release valve to a predetermined degree to thereby evaporate at least a portion of pressurized water in the chamber.
Yang, in the same field of endeavor (para. [0002]: “The invention relates to a fully automatic electric steam boiler.”), teaches opening a valve to release steam from a vessel based on temperature (para. [0008]: “The size of the elastic force makes the temperature-sensing magnet magnetic in water and can close the water in the inner cavity of the pressure vessel; it can also lose its magnetism when the temperature-sensing magnet is in steam, open the sealing ring of the valve core, release the pressure steam in the pressure vessel, and output the steam through the steam output pipe.”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to apply the known technique of opening a valve to release steam from a chamber based on a temperature inside the chamber as taught by Yang, with the processor and pressure release valve of the apparatus of Storek, since applying this technique would prevent overheating of the contents of the chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270‐5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761

/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792